     Case 01-01139-AMC   Doc 33111-18   Filed 08/26/19   Page 1 of 10




                           EXHIBIT 16

Baseline Ecological Risk Assessment for Non-Asbestos Contaminants
                       (Excerpt) (April 2013)
Case 01-01139-AMC     Doc 33111-18      Filed 08/26/19      Page 2 of 10



                                   FINAL



         Baseline Ecological Risk Assessment for
               Non-Asbestos Contaminants

                     Operable Unit 3
              Libby Asbestos Superfund Site
                     Libby, Montana


                                 April 2013




                     Prepared for, and with oversight by:

                    U.S. Environmental Protection Agency
                                 Region 8
                            1595 Wynkoop Street
                           Denver, Colorado 80202




                                Prepared by:

                     CDM Federal Programs Corporation
                        555 17th Street, Suite 1100
                         Denver, Colorado 80202

                                     and

                                  SRC, Inc.
                          999 18th Street, Suite 1150
                           Denver, Colorado 80202
Case 01-01139-AMC   Doc 33111-18   Filed 08/26/19   Page 3 of 10
       Case 01-01139-AMC         Doc 33111-18       Filed 08/26/19     Page 4 of 10




       Executive Summary
       Introduction

       This document is a baseline ecological risk assessment (BERA) for non-asbestos
       contaminants in Operable Unit 3 (OU3) of the Libby Asbestos Superfund Site, located
       near Libby, Montana. The purpose of this assessment is to describe the likelihood,
       nature, and extent of adverse effects on ecological receptors in OU3 that result from
       exposure to non-asbestos contaminants released to the environment as a result of past
       mining, milling, and processing activities at the site. This information will be used by
       risk managers to decide whether remedial actions are needed to protect ecological
       receptors in OU3 from site-related non-asbestos contamination. Ecological risks from
       exposures to asbestos will be addressed in a separate document.

       Site Characterization

       Libby is a community in northwestern Montana that is located near a large open-pit
       vermiculite mine. The mine location is shown in Figure ES-1. Vermiculite from the
       mine contains a form of asbestos referred to as Libby amphibole (LA). Based
       primarily on concerns about asbestos exposures, the U.S. Environmental Protection
       Agency (EPA) listed the Libby Asbestos Superfund Site on the National Priorities List
       in October 2002. OU3 includes the property in and around the former vermiculite
       mine and the geographic area surrounding the mine that has been impacted by
       releases and subsequent migration of contaminants (including both asbestos and non-
       asbestos contaminants) from the mine. A preliminary study area boundary for OU3 is
       shown by the red line in Figure ES-1. This study area encompasses the forested area
       surrounding the mine, and includes all of the major surface water features in OU3,
       including Rainy Creek, which is the principal drainage for the site.

       Aside from asbestos, the principal contaminants of concern at OU3 are metals that
       occur in the ore body. In addition, various chemical reagents were used to facilitate
       the separation or vermiculite from waste rock, and oil may have been used for dust
       suppression on mine roads. Thus, a broad suite of non-asbestos contaminants,
       including both inorganic and organic contaminants, may be present at OU3.

       The mined area is heavily disturbed by past mining activity and some areas remain
       largely devoid of vegetation. Outside the mined area, most of OU3 is forested, with
       Douglas fir and lodgepole pine being the predominant species. The mine is located
       within the Rainy Creek watershed, which includes several creeks and ponds, as well
       as the tailings impoundment. Various terrestrial and aquatic species are expected to
       occur at the OU3 site, including several federally-listed and state species of concern.




ES-1
           Case 01-01139-AMC            Doc 33111-18         Filed 08/26/19       Page 5 of 10
Baseline Ecological Risk Assessment for Non-Asbestos Contaminants – Operable Unit 3
Executive Summary


           Problem Formulation

           Problem formulation is the systematic planning step for ecological risk assessment
           that identifies the major concerns and issues to be considered and describes the basic
           approaches that will be used to characterize ecological risks.

           A conceptual site model (CSM) is a schematic summary of what is known about the
           nature of source materials at a site, the pathways by which contaminants may migrate
           through the environment, and the scenarios by which receptors may be exposed to
           site-related contaminants. Figure ES-2 presents the CSM for exposure of each general
           ecological receptor group (fish, aquatic invertebrates, amphibians, terrestrial plants,
           soil invertebrates, birds, mammals) to mining-related non-asbestos contaminants at
           OU3. As shown, the following exposure pathways were evaluated quantitatively in
           this BERA:

                  Aquatic Receptors (fish, aquatic invertebrates, amphibians) – Direct contact
                   exposures with sediment and/or surface water.

                  Terrestrial Plants and Soil Invertebrates – Direct contact exposures with soil and
                   mine waste materials.

                  Wildlife Receptors (birds and mammals) – Exposures by three primary pathways:
                   1) ingestion of contaminants in or on dietary items; 2) incidental ingestion of
                   soil and/or sediment while feeding; and 3) ingestion of contaminated water.

           Basic Risk Assessment Approach

           Three basic risk assessment evaluation strategies were used to evaluate risks for
           ecological receptors as OU3 – the hazard quotient (HQ) approach, site-specific
           community evaluations, and site-specific toxicity tests. Each of these risk assessment
           evaluation strategies has advantages and limitations. For this reason, conclusions
           based on only one method of evaluation may be misleading. Therefore, the best
           approach for reaching reliable conclusions is to combine the findings across all of the
           methods for which data are available, taking the relative strengths and weaknesses of
           each method into account in a weight of evidence evaluation.

           Data Summary

           Data needed to support the BERA for OU3 have been collected as part of several
           investigations. Sampling of environmental media for non-asbestos contaminants has
           focused on surface water, sediment, soils, and mine waste materials, since these are
           the media most likely to have been impacted by site-related releases. Most samples
           were analyzed for metals and metalloids, petroleum hydrocarbons, and various
           media quality parameters. In addition, selected samples were analyzed for a broad
           suite of other chemicals, including volatile organic compounds (VOCs), semi-volatile

ES-2
Case 01-01139-AMC          Doc 33111-18         Filed 08/26/19       Page 6 of 10
              Baseline Ecological Risk Assessment for Non-Asbestos Contaminants – Operable Unit 3
                                                                             Executive Summary


organic compounds (SVOCs), cyanide, pesticides, polychlorinated biphenyls (PCBs),
polycyclic aromatic hydrocarbons (PAHs), and selected radionuclides.

Surface water and sediment samples collected from OU3 have been used to conduct
site-specific toxicity tests for rainbow trout (Oncorhynchus mykiss) and aquatic
invertebrates (Hyalella azteca and Chironomus tentans), respectively. In addition, direct
observations of the fish and aquatic invertebrate communities and habitat quality
were made at several locations in Rainy Creek.

Chemicals of Potential Concern

An initial HQ screen was completed as part of this BERA. The goal of the screen was
to eliminate from further consideration any contaminants, media, or receptor groups
for which the data indicate risks are clearly below a level of concern. Chemicals with
concentrations above toxicity benchmarks were retained as chemicals of potential
concern (COPCs) for further evaluation in the refined HQ evaluation. Table ES-1
summarizes the list of COPCs identified in the initial HQ screen for each exposure
medium and each receptor group.

Weight of Evidence Evaluation

In this BERA, three different lines of evidence are presented:

      Refined HQ Evaluations (Section 6)

      Habitat and Community Evaluations (Section 7)

      Site-Specific Toxicity Test Evaluations (Section 8)

Each of these lines of evidence has inherent advantages and limitations. Therefore, the
BERA used a weight of evidence evaluation to develop risk conclusions, combining
the findings across each line of evidence and taking the relative strengths and
weaknesses of each line of evidence into account.

Table ES-2 summarizes the conclusions for each line of evidence, the confidence
associated with each line of evidence, and the overall weight of evidence conclusion
for each ecological receptor of interest at OU3. The risk conclusions for each ecological
receptor group are discussed below.

For fish, the weight of evidence suggests that risks from non-asbestos contaminants in
OU3 are likely to be minimal. However, the fish community evaluation showed that
the density of large fish in Lower Rainy Creek is somewhat lower relative to reference
and that smaller fish are absent. There are a number of habitat factors which might
contribute to this reduction in fish density, but is not possible to determine the degree
to which habitat factors are responsible, or if other factors (e.g., asbestos
contamination) may also be contributing to this decline.



                                                                                           ES-3
           Case 01-01139-AMC            Doc 33111-18         Filed 08/26/19       Page 7 of 10
Baseline Ecological Risk Assessment for Non-Asbestos Contaminants – Operable Unit 3
Executive Summary


           For aquatic invertebrates, the community evaluations in Rainy Creek showed that the
           aquatic invertebrate community ranked as unimpaired to slightly impaired and
           habitat quality may be a contributing factor to any observed effects. Although HQ
           values suggest that risks to aquatic invertebrates from chromium, manganese, and
           nickel in sediment were possible, the site-specific toxicity tests showed no adverse
           effects in exposed organisms. The weight of evidence suggests that risks from non-
           asbestos contaminants in OU3 are likely to be minimal.

           For plants and terrestrial invertebrates, the single line of evidence available (HQ)
           indicated that the potential for risk from several metals (barium, cobalt, nickel,
           vanadium) in the mined area cannot be excluded. However, due to the conservative
           nature of the toxicity benchmarks used in deriving HQ values, results should not be
           interpreted as evidence that risk does exist.

           For wildlife, the single line of evidence available (HQ) showed that risks to wildlife
           were either not expected or were likely to be minimal for nearly all COPCs for all
           receptors. The exception is potential risks to insectivorous wildlife from the ingestion
           of barium, manganese, and vanadium in aquatic invertebrates. However, due to
           conservative assumptions about bioaccumulation of these COPCs, the calculated HQ
           values are likely to be biased high and actual risks are lower. Thus, results should not
           be interpreted as evidence that risk does exist.

           Uncertainty Assessment

           There are a variety of sources of uncertainty in each line of evidence used in the BERA
           that need to be evaluated and considered when developing the weight of evidence
           and making risk management decisions. The uncertainty assessment discusses the
           uncertainties associated with the HQ evaluations (including uncertainties that impact
           the nature and extent evaluation, the exposure assessment, the toxicity assessment,
           and the risk characterization), the habitat and community evaluations, and the site-
           specific toxicity test evaluations for OU3.

           The results and conclusions presented in this risk assessment should be viewed in
           light of these inherent uncertainties, and risk management decisions based on the risk
           assessment conclusions should be interpreted accordingly.




ES-4
Case 01-01139-AMC         Doc 33111-18       Filed 08/26/19     Page 8 of 10



Section 10 – Weight of Evidence Evaluation
There are a number of different techniques available to ecological risk assessors for
evaluating the impact of site releases on assessment endpoints and assessing whether
or not risk management goals are achieved. In this BERA, three different lines of
evidence are presented:

      Refined HQ Evaluations (Section 6)

      Habitat and Community Evaluations (Section 7)

      Site-Specific Toxicity Test Evaluations (Section 8)

As discussed in Section 3.2.4 and in the Uncertainty Assessment (Section 9), each of
these lines of evidence has inherent advantages and limitations. Therefore, the best
approach for deriving reliable conclusions is to combine the findings across all of the
methods for which data are available to develop a weight of evidence conclusion,
taking the relative strengths and weaknesses of each line of evidence into account.

Table 10-1 summarizes the conclusions for each line of evidence, the confidence
associated with each line of evidence, and the overall weight of evidence conclusion
for each ecological receptor of interest at OU3. The following sections provide
detailed information for the weight of evidence evaluation.

10.1 Risks to Fish
Three lines of evidence are available to assess risks to fish from site-related non-
asbestos contaminants: 1) refined HQ values based on measured concentrations of
contaminants in site surface water; 2) site-specific surface water toxicity tests; and 3)
site-specific fish community surveys. The assessment of each of these lines of evidence
is discussed below.

It was not possible to utilize barium HQ values to draw conclusions about potential
impacts to fish, because the underlying data used to develop the surface water TRV
did not include any fish species. The refined HQ values for all other non-asbestos
contaminants show that risks to fish from direct contact with surface water are not
above a level of concern. This conclusion is supported by the results of the site-
specific surface water toxicity test, which showed no adverse effects in exposed trout.
However, the fish community evaluation showed that the density of large fish in
Lower Rainy Creek is somewhat lower relative to reference and that smaller fish are
absent. There are a number of habitat factors which might contribute to this reduction
in fish density, but is not possible to determine the degree to which habitat factors are
responsible, or if other factors (e.g., LA contamination) may also be contributing to
this decline. Taken together, the weight of evidence suggests that risks to fish from
non-asbestos contaminants in OU3 are likely to be minimal.




                                                                                     10-1
           Case 01-01139-AMC            Doc 33111-18         Filed 08/26/19       Page 9 of 10
Baseline Ecological Risk Assessment for Non-Asbestos Contaminants – Operable Unit 3
Section 10 – Weight of Evidence Evaluation




           10.2 Risks to Aquatic Invertebrates
           Three lines of evidence are available to assess risks to aquatic invertebrates from site-
           related non-asbestos contaminants: 1) refined HQ values based on measured
           concentrations of contaminants in site surface water and sediment; 2) site-specific
           sediment toxicity tests; and 3) site-specific aquatic invertebrate community surveys.
           The assessment of each of these lines of evidence is discussed below.

           The refined HQ values for surface water suggest that, with the exception of barium,
           risks to aquatic invertebrates from non-asbestos contaminants in surface water are
           acceptable. Risks to aquatic invertebrates from barium in surface water were
           predicted to be severe and widespread, but there is low confidence in this conclusion
           because of uncertainties in the barium surface water TRV. The refined HQ values for
           sediment suggest that risks to aquatic invertebrates from chromium, manganese, and
           nickel in sediment have the potential to be moderate to severe. However, risk
           predictions for aquatic invertebrates based on HQ values are not supported by the
           aquatic invertebrate community results, which showed the aquatic invertebrate
           community in Rainy Creek as unimpaired to slightly impaired and that habitat
           quality may be a contributing factor to any observed effects. The aquatic invertebrate
           community results are supported by the site-specific sediment toxicity tests, which
           showed no adverse impacts to exposed aquatic invertebrates. While toxicity tests did
           not include maximum concentrations of COPCs in measured in sediments,
           concentrations in site sediment are within a factor of 2-5 of levels tested.
           Consequently, it is expected that any adverse effects on aquatic invertebrates, if they
           were occurring, would likely be minimal. In this weight of evidence evaluation, the
           aquatic invertebrate community evaluation and toxicity test conclusions are given
           more weight than the conclusions based on the refined HQ values. Thus, it is
           concluded that risks to aquatic invertebrates from non-asbestos contaminants in OU3
           are likely to be minimal.

           10.3 Risks to Plants and Terrestrial Invertebrates
           Only one line of evidence (the refined HQ approach) is available to evaluate risks to
           terrestrial plants and invertebrates from non-asbestos contaminants in site soils and
           mine waste materials. The refined HQ evaluation suggests that several metals
           (barium, cobalt, nickel, vanadium) exist in soils and mine waste materials at OU3 at
           levels that are potentially toxic to terrestrial invertebrates and/or plants.

           Based on the HQ line of evidence, the potential for risk to plants and soil invertebrates
           from these metals in the mined area cannot be excluded. However, HQ values above 1
           should not be interpreted as evidence that risk does exist. For example, laboratory-
           based toxicity studies and field surveys at other mining sites (EPA 2001b; 2005b;
           2010b) have shown that elevated HQ values alone are usually not sufficient evidence
           to conclude that metals in soil are toxic to plants or invertebrates. This is because the
           toxicity benchmarks (i.e., EcoSSLs; Efroymson et al. 1997a,b) that are utilized to derive



10-2
Case 01-01139-AMC          Doc 33111-18         Filed 08/26/19       Page 10 of 10
              Baseline Ecological Risk Assessment for Non-Asbestos Contaminants – Operable Unit 3
                                                        Section 10 – Weight of Evidence Evaluation


HQ values are intended to be conservative screening-level values. That is, if
concentrations are below the screening level, toxicity will not occur, but if
concentrations are above the screening level, this does not necessarily indicate that
adverse impacts are occurring. The conservative nature of these toxicity benchmarks
is evidenced by the observation that measured concentrations of several metals in
reference soil samples are above the screening-level toxicity benchmark. Thus, there is
low confidence in any risk conclusions based solely on HQ values.

10.4 Risks to Wildlife
Only one line of evidence is available (the refined HQ approach) to evaluate risks
wildlife from non-asbestos contaminants in site media.

Several metals were identified as COPCs for wildlife receptors in one or more
environmental media. Refined HQ calculations showed that risks to wildlife were
either not expected or were likely to be minimal for nearly all COPCs for all receptors
(including both terrestrial and aquatic wildlife). The exception is potential risks to
insectivorous wildlife from the ingestion of barium, manganese, and vanadium in
aquatic invertebrates. However, due to conservative assumptions about
bioaccumulation of these COPCs, the calculated HQ values are likely to be biased
high and actual risks are lower. Thus, while potential risks cannot be excluded, there
is low confidence in any risk conclusions based solely on HQ values, and results
should not be interpreted as evidence that risk does exist.




                                                                                             10-3
